NO. 07-11-00015-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                         PANEL A

                                   MARCH 22, 2011


                         GEORGE D. BRADLEY, APPELLANT

                                            v.

                          THE STATE OF TEXAS, APPELLEE


             FROM THE 108TH DISTRICT COURT OF POTTER COUNTY;

            NO. 57,171-E; HONORABLE DOUGLAS WOODBURN, JUDGE


Before CAMPBELL and HANCOCK and PIRTLE, JJ.


                       ORDER OF ABATEMENT AND REMAND


      On January 19, 2011, appellant, George D. Bradley, filed a notice of appeal from

a judgment entered by the 108th District Court of Potter County, Texas, in cause number

57,171-E. In this notice, appellant expressly indicates that he “chooses to exercise his

right to self[-]representation,” but also states that he is indigent. Appellant did not,

however, include an affidavit of indigency with his notice of appeal. Taking the notice of

appeal as a whole, we construe it to include a request that the appellate record be

furnished to appellant without charge.
       On February 15, 2011, the trial court clerk filed a motion for extension of time to

file the clerk’s record because appellant had not paid or made arrangements to pay for

the record. This Court granted this request for extension and sent correspondence to

appellant informing him that he needed to make payment or arrangements for

preparation of the clerk’s record. This letter directed appellant to ensure that the clerk’s

record was filed or to file a certification that payment or arrangements for payment had

been made by March 14, or the appeal may be dismissed for want of prosecution. See

TEX. R. APP. P. 37.3(b). On March 2, this Court sent notice to the official court reporter

informing her that the reporter’s record had been due on February 22, and directing her

to provide a status update on the preparation of the reporter’s record on or before

March 14. On March 16, the trial court clerk filed a second request for extension again

identifying that appellant has neither paid for nor made arrangements to pay for

preparation of the clerk’s record.


       Because we have construed appellant’s notice of appeal to request that the

appellate record be furnished to him without cost, we now abate and remand this cause.


       Upon remand, the judge of the trial court is directed to immediately cause notice

to be given of and to conduct a hearing to determine: (1) whether appellant desires to

prosecute this appeal; (2) if appellant desires to prosecute this appeal, whether

appellant is indigent; (3) if appellant is indigent, whether appellant desires to be

appointed representation on appeal.       If the trial court determines that appellant is

indigent, we further direct the trial court to order the clerk and reporter to prepare the

record and to provide the same to appellant or appellant’s counsel. Finally, if the trial

                                             2
court determines that counsel should be appointed to represent appellant on appeal, the

court should cause the Clerk of this Court to be furnished the name, address, and State

Bar of Texas identification number of the newly-appointed attorney.


       The trial court is directed to: (1) conduct any necessary hearings; (2) make and

file appropriate findings of fact, conclusions of law, and recommendations and cause

them to be included in a supplemental clerk=s record; (3) cause the hearing proceedings

to be transcribed and included in a supplemental reporter=s record; (4) have a record of

the proceedings made to the extent any of the proceedings are not included in the

supplemental clerk=s record or the supplemental reporter=s record; and (5) cause the

records of the proceedings to be sent to this Court. In the absence of a request for

extension of time from the trial court, the supplemental clerk=s record, supplemental

reporter=s record, and any additional proceeding records, including any orders, findings,

conclusions, and recommendations, are to be sent so as to be received by the Clerk of

this Court not later than April 20, 2011.




                                                Per Curiam


Do not publish.




                                            3